UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-4266



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ROBERT EARL COLE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CR-00-274)


Submitted:   August 28, 2001             Decided:   September 11, 2001


Before WIDENER, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant.     Benjamin H. White, Jr., United
States Attorney, Steven H. Levin, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Earl Cole pled guilty to possession with intent to

distribute cocaine and carrying a firearm during a drug trafficking

crime.   For the reasons that follow, we affirm.

     On appeal, Cole alleges that the government breached an oral

agreement.    We do not find that the district court’s factual

finding that the government did not breach the oral plea agreement

was clearly erroneous.   United States v. Conner, 930 F.2d 1073,

1076-77 (4th Cir. 1991).    Thus, this claim fails.    Although we

grant Cole’s motion to file a pro se supplemental brief, we find no

merit to any of the claims raised therein.

     Accordingly, we affirm Cole’s conviction and sentence.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2